       IN THE UNITED STATES    TRICT COURT FOR THE
               MIDDLE DIS:TRIt &ALABAMA
                    N011eTreWpr
 DEVIN HOWELL,
                                         P                CLA
        PLAINTIFF,                                   cPUR(
                                  rilonLE L11::i1-'FdC-1 ALA
                                                                Case No.: .31(1-cv- 13
         V.

 DAEWON AMERICA,INC.,                                  JURY TRIAL DEMANDED

        DEFENDANT(S).



                                   COMPLAINT

   I.        JURISDICTION
        1.    This action for injunctive reliefand darnages is brought under 28 U.S.C.

§§ 1331, 1343(4), 2201, 2202, 29 U.S.C. § 2617(a)(2), The Family and Medical

Leave Act. The jurisdiction of this Court is invoked to secure protection for and to

redress the deprivation of rights caused by the Defendant.

        2.    This suit is authorized and instituted under 42 U.S.C. § 1981. This is a

suit authorized and instituted under "Section 1981."

        3.    This is a Cornplaint for legal and equitable relief and to redress the

defendant's retaliatory discharge in violation of Ala. Code § 25-5-11.1 brought

pursuant 28 U S. Code § 1367.
   II.       PARTIES
        4.    Plaintiff, Devin Howell, ("Plaintiff' or "Howell") is a resident of

Opelika, Lee County, Alabama, and perforrned work for the Defendant in the

counties composing the Middle District of Alabama during the events of this case.

Thus,under 28 U.S.C. § 1391(b), venue for this action lies in the Northern Division.

        5.    Defendant Daewon America, Inc. ("Defendanr) is a company

registered and doing business in the State of Alabama and has sufficient minimum

contacts with the. State of Alabama it is subject to service of process in Alabama.

        6.    Defendant employed at least fifty (50) people for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar

year. Defendant employed these fifty (50) employees within 75 miles of Plaintiffs

worksite.

   III. FACTS

        7.    Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if set out herein.

        8.    Plaintiff is a person of African ancestry.

        9.    Defendant hired Plaintiff on or about September 14, 2012,

        10.   Defendant employed Plaintiff as a Forklift Driver.

        11.   Plaintiff worked over 1250 hours in the 365 days preceding October 24,

2016.
        12.   On or about October 24,2016,Plaintiffinjured himselfon the job when

he was asked to run a machine by himself that coated stabilizer bars that normally

required two employees.

        13.   As he was operating the machine,Plaintifffelt a pop in his left shoulder.

        14.   When plaintifftried to lift with that shoulder, he found he could not do

it.

        15.   Plaintiff called his supervisor, Anthony Martin over because he was in

pain.

        16.   Martin took plaintiff to the emergency room.

        17.   After the injury, Plaintiff remained off work for four days.

        18.   After the injury, Plaintifftook at least one day off a week for his injury

in most weeks until his employment was terminated.

        19.   Defendant did not offer Plaintiff FIVILA leave for his serious health

condition.

        20.   On or about June 2017, Plaintiffs lawyer called the plant looking for

Plaintiff.

        21.   Plaintiff was not working on the day ofthe call.

        22.   When Plaintiff returned to work, Tracey Sanders, from Human

Resources and James Robinson, the supervisor of the stabilizer department brought

plaintiff into a meeting.
        23.   During the meeting, Sanders asked plaintiff why he had hired an

attorney for his workers' compensation claim.

        24.   Plaintiff responded that he was not the getting results he needed going

through the company's complaint process because nothing was being done to

address the problems.

        25.   Sanders cautioned Plaintiff not to tell anyone on the job he had gotten

a lawyer for his Workers' Compensation claims.

        26.   Plaintiff said that he had told no one.

        27.   Anderson asked Plaintiff whether he had told James Hinkle about my

case.

        28.   Plaintiff told Anderson he had not told him anything.

        29.   Sanders and Robinson concluded the meeting.

        30.   About 10 days later, Robinson wrote plaintiff up for absenteeism

related to his shoulder injury, a serious health condition.

        31.   On August 7,2017, Plaintiff was driving a forklift when one of his co-

workers, BK Lee, was blocking his path.

        32.   Lee is a person of Asian ancestry.

        33.   Plaintiff honked his horn to alert Lee of the need to clear the path in

front ofthe fork lift.

        34.   Lee ignored the horn.
      35.    Plaintiff honked a second time trying to get Lee to clear the path, so the

forklift could move safely about the plant.

      36.   Lee refused to move out ofthe forklift's path.

      37.   Plaintiff honked the horn a third time.

      38.    Again, Lee refused to move.

      39.    After Lee refused to move, Plaintiff reversed the forklift and turned to

go around Lee.

      40.    As Plaintiff turned the forklift, Lee threw a key chain with a 10-

millimeter wrench and seven keys at Plaintiff.

      41.    The keychain and wrench struck Plaintiff in the head.

      42.    After the incident, Plaintiff got offthe forklift and picked up the keys.

      43.   Plaintiff gave Lee the keys.

      44.    After plaintiff gave the keys to Lee he went to Human Resources and

reported Lee's assault.

      45.    Sanders told Plaintiff that the company would investigate the incident.

      46.   On August 8,2017,Plaintiff went back to Human Resources and asked

what had come ofthe investigation.

      47.   Sanders said the company was still investigating.

      48.   At the end of the day, Robinson came and got Plaintiff for a meeting.
      49.    During the meeting, Sanders told plaintiff he was being written up for

a safety violation related to the incident.

      50.    Sanders also explained that because it was his third write up in 365

days, he would be terminated.

      51.    Defendant terminated Plaintiffs employment on August 8,2017August

9, 2017.

      52.    As of Plaintiffs termination, Plaintiff held the position of Forklift

Driver.

      53.    Defendant hired Lucious Carter.

      54.    Shortly after Defendant terminated Plaintiffs employment, Defendant

placed Lucious Carter in Plaintiffs former position.

      55.    Lucious Carter had not had a workers' compensation injury.

      56.    Luscious Carter did not qualify for FMLA.

      57.    Defendant's Human Resources Assistant, Tracey Sanders informed

Plaintiff that Defendant terminated his employment.

      58.    Defendant' Human Resources Assistant, Tracey Sanders, decided to

terminate Plaintiffs employment.

      59.    Tracey Sanders decided to terminate Plaintiff s employment, in whole

or part, because of Plaintiffs exercise ofFMLA rights.
      60.    On August 8, 2017, Defendant terminated Plaintiffs employment for

the stated reason of having three write ups in 365 days.

      61.    Daewon's handbook says there is zero tolerance for violence or

horseplay which will cause automatic terrnination.

      62.    BK Lee was not terminated for throwing a keychain with a wrench at

Plaintiff while he was operating a forklift.

      63.    Defendant d d not terminate BK Lee for the stated reason of having

three or more writeups in 365 days.

      64.    BK Lee did not take days offfor a workers' compensation injury.

      65.    BK lee was not eligible for Family and Medical Leave.

      66.    Defendant did not terminate Victor Howell, for the stated reason of

Three or more occurrences in 365 days.

      67.    Victor Howell did not take days offfor a workers' compensation injury.

      68.    Victor Howell was not eligible for Family and Medical Leave.

      69.    Defendant did not terminate Jesse Daniel, for the stated reason of

having thre.e or rnore writeups in 365 days.

      70.    Jesse Daniel did not take days off for a workers' compensation injury.

      71.    Jesse Daniel was not eligible for Family and Medical Leave.

      72.    Defendant did not terminate Mike Pink for the stated reason of having

three or more writeups in 365 days.
        73.   Mike P nk did not take days off for a workers' compensation injury.

        74.   Mike Pink was not eligible for Family and Medical Leave.

        75.   Plaintiff began employment with defendant on or about as a .

        76.   Defendant terminated Plaintiffs employment on or about .

   IV. COUNT ONE - 42 U. S. C.§ 1981 DISCHARGE
        77.   Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if set out herein.

      78.     Plaintiff is a person of African ancestry.

      79.     Plaintiff was qualified for the position of Forklift driver.

      80.     On or about August 8, 2017, Defendant terminated Plaintiffs

employment.

      81.     Defendant's decision to terminate Plaintiffs employment was made,in

whole or part, because of race in violation of42 U. S. C. § 1981.

      82.     Because of Defendant's violation of 42 U. S. C. § 1981, Plaintiff has

been damaged, suffering loss of pay, benefits, and mental anguish.

   V.     COUNT TWO - FMLA INTERFERENCE
      83.     Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if set out herein.

      84.     During the 12-month period before, Defendant employed Plaintiff for

at least 1,250 hours of service.
        85.   Defendant employs fifty (50) or more persons for each working day

during each of the -20 or more calendar workweeks in the current or preceding

calendar year of Plaintiffs, accident and shoulder injury.

        86.   During the week of October 24, 2016, Defendant employed fifty or

more employees, worked within 75 miles of the location where Plaintiff worked.

        87.   Before Plaintiffs October 24,2016 injury, Plaintiff had riever informed

Defendant of the need for FMLA leave.

        88.   Defendant failed to provide Plaintiff with a Notice of Eligibility and

Rights and Responsibilities form.

        89.   Defendant failed to provide Plaintiff with an FMLA Designation Notice

form.

        90.   Defendant failed to provide Plaintiff with an FMLA Certification of

Health Care Provider for Employee's Serious Health Condition form OR FMLA

Certification of Health Care Provider for Family Member's Serious Health

Condition form.

        91.   Defendant interfered with Plaintiffs FMLA rights by not allowing her

to commence leave.

        92.   On or about August 8, 2017, Defendant terminated Plaintiffs

employment without explanation.
         93.   Defendant's employees knew that Plaintiff suffered from FMLA

qualifying conditions for which he needed treatment through her doctor.

         94.   Because of Defendant's interference with Plaintiffs rights under the

FMLA,Plaintiff has been damaged, suffering loss of pay and benefits.

   VI. COUNT THREE - FMLA RETALIATION

         95.   Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if restated herein.

         96.   During the 12-month period before October 26, 2016, Defendant

employed Plaintiff for at least 1,250 hours of service.

         97.   Defendant employs fifty (50) or more persons for each working day

during each of the 20 or more calendar workweeks in the current or preceding

calendar year before October 26, 2016.

         98.   During the week of October 26, 2016, Defendant employed fifty or

more employees, worked within 75 miles of the location where Plaintiff worked.

         99.   On October 26,2016,Plaintiff provided notice ofunforeseeable FMLA

leave.

         100. Before Plaintiffs October 26, 2016 accident and injury, Plaintiff had

never informed Defendant of a need for FMLA leave.

         101. Defendant willfully failed to provide Plaintiff with a Notice of

Eligibility and Rights and Responsibilities form.
        102. Defendant willfully failed to provide Plaintiff with an FMLA

Designation Notice form.

        103. Defendant willfully failed to provide Plaintiff with an FMLA

Certification of Health Care Provider for Employee's Serious Health Condition

form.

        104. Defendant terminated Plaintiffs employment on or about August 8,

2017.

        105. Defendant's employees knew that Plaintiff suffered from FMLA

qualifying conditions for which he needed treatment from his doctor.

        106. Tracey Sanders informed Plaintiff that Defendant terminated his

employment.

        107. Defendant decided to terminate Plaintiffs employment, in whole or

part, because ofPlaintiffs exercise ofFMLA rights.

        108. Because of Defendant's retaliatory termination decision in violation of

the FMLA,Plaintiff has been damaged, suffering loss of pay and benefits.

   vII. COUNT FOUR - ALA. CODE § 25-5-11.1 -
        RETALIATORY DISCHARGE

        109. Plaintiff re-alleges and incorporates by reference the preceding

paragraphs as if set forth fully herein.

        110. Defendant and        Plaintiff engaged   in   an   employer/employee

relationship.
        111. On October 26, 2016, Plaintiff suffered an on-the-job injury.

        112.   Within minutes ofPlaintiffs on-the-job injury, Defendant had notice of

Plaintiffs on-the-job injury.

        113. Defendant terminated Plaintiffs employment on August 8, 2017.

        114. Defendant willfully terminated Plaintiff for suffering an on-the-job

injury and exercising of his right to receive workers' compensation benefits in

violation of Alabama Code § 25-5-11.1.

        115. Plaintiff has been damaged because of Defendant's retaliatory

discharge by Defendant, suffering loss of pay and mental anguish.

   VIII.PRAYER FOR RELIEF

        WHEREFORE,Plaintiff respectfully prays for the following relief:

        A.     Grant Plaintiff a perrnanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting with the Defendant and at

the Defendant's request from continuing to violate the terms of Section 1981;

        B.     Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting with the Defendant and at

the Defendant's request from continuing to violate the terms Alabama Code § 25-5-

11.1.

               Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting with the Defendant and at
the Defendant's request from continuing to violate the terms of the Family and

Medical Leave Act;

       D.     Enter an Order requiring the Defendant to make Plaintiff whole by

awarding reinstatement to the position would have had, had not been terminated;

       E.     Award back pay, with employment benefits, front pay, liquidated

damages; compensatory damages; punitive damages; special damages; nominal

damages;

       F.     Attorneys' fees and costs;

       G.     Plaintiff requests that the Court award Plaintiff equitable relief as

provided by law; and,

       H.     Any different or additional relief as determined by the Court to which

Plaintiff is entitled.


                                                 Kira Fo   neau



                                                  elicia T. Long

 OF COUNSEL:
 The Fonteneau Firm LLC
 A Member ofthe Five Points Law Group LLC
 2151 Highland Avenue, Suite 205
 Birmingham, Alabama 35205
 T: 205.564.9005 F: 205.564.9006
DEFENDANT'S ADDRESS:
DAEWON AMERICA INC.
c/o Hee Yong Bang
4600 Northpark Drive
Opelika, Alabarna 36801
